The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2014

                                      No. 04-14-00583-CR

                                   Samuel Alfredo DORADO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6651
                            Honorable Pat Priest, Judge Presiding


                                         ORDER

        The court reporter’s notification of late record is this date NOTED. The reporter’s record
is due November 26, 2014.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court